—Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about August 12, 1996, which granted the parties’ cross motions to change the venue of this action from New York County to the extent of transferring venue to Westchester County, unanimously reversed to the extent appealed from, on the law and the facts and in the exercise of discretion, without costs, to grant plaintiffs’ motion to change venue to Bronx County and to deny defendants’ cross motion seeking a transfer to Westchester County.
In this landlord-tenant dispute, everyone agrees that venue should be changed from New York County, where all parties reside, because one of the defendants is a sitting Judge in that county and the other is a retired Judge who sat there for many years. However, we see no reason to transfer the action entirely out of the First Judicial Department to avoid even a possible appearance of impropriety inasmuch as there have been prior and pending proceedings between the same parties that have been transferred to Bronx County without apparent prejudice or complaint. In fact, a 1994 proceeding was transferred to the Bronx at defendants’ specific request. Concur—Rosenberger, J. P., Nardelli, Andidas and Colabella, JJ.